
	
		I
		112th CONGRESS
		1st Session
		H. R. 173
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act
		  to provide increased civil and criminal penalties for acts involving fraud and
		  abuse under the Medicare Program and to increase the amount of the surety bond
		  required for suppliers of durable medical equipment.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Fraud Prevention Act of
			 2011.
		2.Increased civil
			 money penalties and criminal fines for medicare fraud and abuse
			(a)Increased Civil
			 Money PenaltiesSection 1128A of the Social Security Act (42
			 U.S.C. 1320a–7a) is amended—
				(1)in subsection (a),
			 in the flush matter following paragraph (10)—
					(A)by striking
			 $10,000 each place it appears and inserting
			 $20,000;
					(B)by striking
			 $15,000 and inserting $30,000; and
					(C)by striking $50,000 each
			 place it appears and inserting $100,000; and
			 Bracketed addition made to account for
			 amendments made by PPPACA PL111–148. Please review to be sure that addition
			 reflects policy intent.
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $2,000 and inserting $4,000;
					(B)in paragraph (2),
			 by striking $2,000 and inserting $4,000;
			 and
					(C)in paragraph
			 (3)(A)(i), by striking $5,000 and inserting
			 $10,000.
					(b)Increased
			 Criminal FinesSection 1128B of the Social Security Act (42
			 U.S.C. 1320a–7b) is amended—
				(1)in subsection (a),
			 in the flush matter following paragraph (6)—
					(A)by striking
			 $25,000 and inserting $100,000; and
					(B)by striking
			 $10,000 and inserting $20,000;
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
					(B)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000;
					(3)in subsection (c),
			 by striking $25,000 and inserting
			 $100,000;
				(4)in subsection (d),
			 in the second flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
				(5)in subsection (e),
			 by striking $2,000 and inserting $4,000.
				(c)Effective
			 DateThe amendments made by this section shall apply to civil
			 money penalties and fines imposed for actions taken on or after the date of
			 enactment of this Act.
			3.Increased
			 sentences for felonies involving medicare fraud and abuse
			(a)False Statements
			 and RepresentationsSection 1128B(a) of the Social Security Act
			 (42 U.S.C. 1320a–7b(a)) is amended, in clause (i) of the flush matter following
			 paragraph (6), by striking not more than five years and
			 inserting not more than 10 years.
			(b)Anti-KickbackSection
			 1128B(b) of the Social Security Act (42 U.S.C. 1320a–7b(b)) is amended—
				(1)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking not more
			 than five years and inserting not more than 10 years;
			 and
				(2)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking not more
			 than five years and inserting not more than 10
			 years.
				(c)False Statement
			 or Representation With Respect to Conditions or Operations of
			 FacilitiesSection 1128B(c) of the Social Security Act (42 U.S.C.
			 1320a–7b(c)) is amended by striking not more than five years and
			 inserting not more than 10 years.
			(d)Excess
			 ChargesSection 1128B(d) of the Social Security Act (42 U.S.C.
			 1320a–7b(d)) is amended, in the second flush matter following subparagraph (B),
			 by striking not more than five years and inserting not
			 more than 10 years.
			(e)Effective
			 DateThe amendments made by this section shall apply to criminal
			 penalties imposed for actions taken on or after the date of enactment of this
			 Act.
			4.Increased surety
			 bond requirement for suppliers of dme
			(a)In
			 GeneralSection 1834(a)(16)(B) of the Social Security Act (42
			 U.S.C. 1395m(a)(16)(B)) is amended by striking $50,000 and
			 inserting $500,000.
			(b)Effective
			 DateThe amendment made by this section shall apply to the
			 issuance (or renewal) of a provider number for a supplier of durable medical
			 equipment on or after the date of enactment of this Act.
			
